Citation Nr: 0532172	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  01-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from June 1960 through June 
1962, and from July 1974 through July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In July 2003, the appeal was remanded to obtain additional 
development.  The case is now again before the Board for 
appellate review.


FINDINGS OF FACT

1.  In November 1997, VA denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
was informed in writing of the adverse determination and his 
appellate rights.  He did not submit a notice of disagreement 
with the adverse decision.

2.  Evidence added to the record since the November 1997 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, in particular, to 
whether there was an in-service injury that is causally 
related to the veteran's current hearing loss.


CONCLUSIONS OF LAW

1.  VA met its duties to notify and to assist the veteran.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2005).

2.  The November 1997 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002);
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).

3.  New and material evidence of entitlement to service 
connection for bilateral hearing loss has not been presented 
or secured to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim for service connection 
for bilateral hearing loss.  He contends that he has 
submitted new and material evidence in order to reopen the 
claim, which was first denied in November 1997.

Laws and Regulations

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2005).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in May 2000, before the amendment's effective date.  
Therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

While the RO ultimately reopened the veteran's claim for 
service connection for bilateral hearing loss and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Factual Background and Analysis

The veteran's service medical records, private treatment 
records, and VA examination reports have been reviewed.  The 
records submitted by the veteran since the adverse decision 
in November 1997 are not material evidence to reopen his 
claim for service connection for bilateral hearing loss.

In November 1997, service connection for bilateral hearing 
loss was denied on the basis that despite the current 
diagnosis for hearing loss, there was no evidence 
establishing "any relationship between bilateral hearing 
loss and any disease or injury during military service."  No 
notice of disagreement was filed; therefore, the November 
1997 decision is final.  

In May 2000, the veteran asked the RO to add "ear 
condition" to his claim.  Rather than address whether new 
and material evidence was submitted to reopen the claim, the 
RO issued the July 2000 rating decision denying service 
connection for hearing loss, which the veteran appealed in 
May 2001.  It is now the Board's responsibility to conduct a 
new and material evidence analysis to determine whether the 
veteran's hearing loss claim should have been reopened to 
allow for that July 2000 rating decision.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In particular, 
this analysis will determine whether the evidence submitted 
by the veteran since May 2000 is new and material to the 
issue of the relationship between bilateral hearing loss and 
any disease or injury incurred during military service.

Since the veteran's May 2000 request to reopen, he has 
submitted reports from two private treating physicians.  In 
June 2000, Dr. Crespo reported current sensorineural hearing 
loss without a history of hearing loss.  In fact, the June 
2000 record  noted "[n]o familiar [history] of hearing loss 
reported."  In June 2001, Dr. Viera Perez also reported 
current bilateral sensorineural hearing loss, but other than 
noting the veteran's report of in-service noise exposure, 
there is no mention of an in-service incident contributing to 
the veteran's hearing loss.  

Two VA examinations from July 2002 also appear in the record, 
but none of these reports suggests a nexus between an in-
service event or injury and the veteran's current bilateral 
hearing loss.  

Thus, the veteran did not submit any evidence of in-service 
acoustic trauma.  The medical reports submitted since May 
2000 do not bring to the record new and material evidence of 
any relationship between bilateral hearing loss and any 
disease or injury during military service.  Because no new or 
material evidence has been submitted, the claim fails.

Duties to Notify and Assist the Veteran

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran (1) of any information and evidence not of record 
needed to substantiate the claim; (2) what information VA 
will seek to provide; and (3) what information the veteran is 
expected to provide.  Under 38 C.F.R. § 3.159(b)(1), VA must 
also ask the veteran to submit any pertinent evidence in his 
possession.  

These requirements arise out of the Veterans Claims 
Assistance Act (VCAA).  The July 2000 rating decision in this 
case predated the November 9, 2000 effective date of the 
VCAA; therefore, no VCAA-compliant letter was sent prior to 
the rating decision.  Because such notice was not mandated at 
the time, there is no error in the RO's not providing notice 
prior to issuance of the rating decision.

In June 2001, following VCAA enactment, but before final 
adjudication of this matter, the RO sent proper VCAA notice 
to the veteran for both his bilateral hearing loss claim.  
The June 2001 letter notified the veteran of the requirements 
to establish or substantiate his claim for service 
connection.

In July 2003, the Board remanded to allow the RO to ensure 
that VCAA notice and development requirements were met.  A 
February 2004 letter to the veteran notifies him of what 
evidence is needed, what evidence VA is responsible for 
obtaining, and how the veteran can help VA compile a complete 
claims file.  The February 2004 letter also asks the veteran 
to let VA know of "any other evidence or information 
that...will support [his] claim," thus complying with the 
fourth element.  

In addition to these letters, the May 2001 Statement of the 
Case and September 2002 Supplemental Statement of the Case 
informed the veteran of the evidence collected and the 
reasons and bases for VA's decision to deny the service 
connection claim.  The November 2004 Supplemental Statement 
of the Case informed the veteran of the evidence collected 
and the reasons and bases for VA's decision to deny to reopen 
the service connection claim.

The February 2004 letter and the Statement of the Case and 
Supplemental Statements of the Case establish that VA has met 
its duty to notify the veteran.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The record 
here includes the veteran's assertions, service medical 
records, private medical records, and VA examination reports, 
all of which have been reviewed.  In October 2002, the 
veteran notified VA that he wanted his case forwarded to the 
Board for final disposition.  Since then, the veteran has not 
identified any other relevant records that are available.  

Based on the above, the Board concludes that VA has met its 
duties to notify and assist the veteran.


ORDER

New and material evidence was not submitted to reopen the 
veteran's finally denied claim of service connection for 
bilateral hearing loss; thus, the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


